   Case 2:19-cv-00434 Document 12-1 Filed 08/05/19 Page 1 of 1 PageID #: 70




             IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                         at Charleston

THE WEST VIRGINIA COALITION              :
AGAINST DOMESTIC VIOLENCE, INC.,         :
                                         :
             Plaintiff,                  :
                                         :
             v.                          :      Case No. 2:19-cv-00434
                                         :      (Judge John T. Copenhaver, Jr.)
                                         :
                                         :
PATRICK J. MORRISEY, in his official     :
capacity as Attorney General for the     :
State of West Virginia                   :
                                         :
             Defendant.                  :
                                     ORDER

     AND NOW, this _____ day of __________, 2019, IT IS HEREBY ORDERED that

Defendant’s Motion to Dismiss is GRANTED and the Coalition’s Complaint is

DISMISSED WITH PREJUDICE.



                                          ___________________________________
                                          John T. Copenhaver, Jr.
                                          Senior United States District Judge
